DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the number “140” located on the right side of Figure 5 should be changed to --144--.  (Please also refer to page 6, paragraph 0021 of the specification.)  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the 


examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informalities:  In the second line of claim 16, the term --lateral-- should be inserted after “second”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







Claims 1, 2, 4, 7-10, 12, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015/081271 to Patrick et al.  With respect to claims 1, 2, 4, 7 and 8, Patrick et al. ‘271 shows the claimed limitations of an inflatable patient handling mattress (500) comprising:  a mattress body including:  a top panel (50); a bottom panel (48); and a plenum chamber (22) between the top panel and the bottom panel configured to be filled with air (as shown in Figures 1 & 15 and as described on page 13, in paragraph 0046 and on page 20, in paragraph 0058); a first lateral extension extending from a first side of the mattress body (i.e., a portion of element 506 disposed on one side of the mattress 500 as shown in Figures 15 & 16 and as described on page 20, in paragraph 0058); a second lateral extension extending from a second side of the mattress body, the second side opposite the first side (i.e., a portion of element 506 disposed on the opposite side of the mattress 500 also as shown in Figures 15 & 16 and as described on page 20, in paragraph 0058); and one or more lift handles (510), each lift handle of the one or more lift handles attached to one of the first lateral extension and the second lateral extension, wherein the one or more lift handles (510) are configured to be used to lift a patient disposed on the mattress body (as shown in Figures 15 & 16 and as described on pages 22 & 23, in paragraph 0061); wherein the mattress body further comprises a perimeter band between the top panel (50) and the bottom panel (48) (as described on page 21, in paragraph 0059); wherein the one or more lift handles (510) each include a plurality of grip locations (e.g., inner and outer portions of each element 510 as shown in Figures 15 & 16); wherein the first and second lateral extensions are portions of a single sheet of material (506) (as shown in Figure 15 and as described on page 20, in paragraph 0058); and wherein the first 

and second lateral extensions are integrally formed with the top panel (50) (also as described on page 20, in paragraph 0058).
With respect to claims 9, 10 and 12, the reference further discloses the use of an  inflatable patient handling mattress (500) comprising:  a mattress body including:  a top panel (50); a bottom panel (48); and a plenum chamber (22) between the top panel and the bottom panel configured to be filled with air (as shown in Figures 1 & 15 and as described on page 13, in paragraph 0046 and on page 20, in paragraph 0058); a lateral extension extending from a first side of the mattress body (i.e., a portion of element 506 disposed on one side of the mattress 500 as shown in Figures 15 & 16 and as described on page 20, in paragraph 0058); and one or more lift handles (510) attached to the lateral extension, wherein the one or more lift handles are configured to be used to lift a patient disposed on the mattress body (as shown in Figures 15 & 16 and as described on pages 22 & 23, in paragraph 0061); wherein the mattress body further comprises a perimeter band between the top panel (50) and the bottom panel (48) (as described on pages 22 & 23, in paragraph 0061); and wherein the one or more lift handles (510) each include a plurality of grip locations (e.g., inner and outer portions of each element 510 as shown in Figures 15 & 16).
With respect to claims 14-16 and 18-20, the reference shows the claimed limitations of a method, comprising:  positioning a patient on an inflatable patient handling mattress (500), the inflatable patient handling mattress comprising:  a mattress body including:  a top panel (50); a bottom panel (48); and a plenum chamber (22) between the top panel and the bottom panel configured to be filled with air (as shown in Figures 1 & 15 and as described on page 13,  (as shown in Figure 15 and as described on page 20, in paragraph 0058); wherein the first and second lateral extensions are integrally formed with the top panel (50) (also as described on page 20, in paragraph 0058); and wherein the one or more lift handles (510) each include a plurality of grip locations (e.g., inner and outer portions of each element 510 as shown in Figures 15 & 16), and wherein the method includes gripping one of the plurality of grip locations (also as described on page 23, in paragraph 0061).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patrick et al. ‘271 in view of U.S. Pat. App. Pub. No. 2010/0229298 to Davis.  Patrick et al. ‘271 discloses wherein the first lateral extension and the second lateral extension comprise a non-woven material (frame portion 506 around the entire perimeter is comprised of lateral extensions of the single sheets of upper portion 50 and lower portion 48; “In this embodiment, the body transport apparatus 500 may include a top portion 50 and a bottom portion 48 including a perimeter seal 502 and a complementary, interiorly disposed seal 504 laterally offset from the perimeter seal 502 so as to define a non-inflatable frame portion 506 and an inflatable air mattress portion 22...the top and bottom portions 50, 48 may be formed from any suitable 

material for the intended functionality, such as, for example only, 70 denier nylon with a PVC coating that may have an anti-static treatment, or may comprise a luminescent material, etc. or the like.”; see pages 20 and 21, paragraph 0058).  However, Patrick et al. ‘271 does not specifically disclose wherein the non-woven material is a non-woven polyester material.  Davis ‘298 is in the same field of endeavor of inflatable patient supports and teaches wherein the non-woven material is a non-woven polyester material (i.e., “a variety of films may be used to form a single-patient, single-use transfer mattress 2, for example, copolyester, copolyether, ethylene vinyl acetate, fluorocarbon, polyamide, olefins, polybutylene, polycarbonate, polyester, polystyrene, polyurethane, polyvinyl, alcohol, polyvinyl chloride, polyvinyl fluoride, and polyvinylidene chloride.”; see pages 3 and 4, paragraph 0038).  The skilled artisan would have found it obvious before the effective filing date of the invention to modify Patrick et al. ‘271 with the teaching of Davis ‘298 in order to construct the inflatable stretcher of polyester for the purpose of acquiring the “practical benefit associated with the use of the foregoing preferred materials [which] is that transfer mattress 2 retains a stained and discolored appearance for longer periods of time after use, thereby alerting hospital staff or other caregivers that a particular transfer mattress 2 has completed its useful life, and must be discarded.”  (see Davis ‘0298, pages 3 and 4, paragraph 0038).

Claims 5, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Patrick et al. ‘271.  Patrick et al. ‘271 does not specifically disclose conditions wherein the first lateral extension defines a first width from the first side of the mattress body to an outer edge of the 

first lateral extension, wherein the first width is between about 3 inches and about 6 inches; and wherein the second lateral extension defines a second width from the second side of the mattress body to an outer edge of the second lateral extension, wherein the second width is between about 3 inches and about 6 inches.  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to have the first lateral extension define a first width from the first side of the mattress body to an outer edge of the first lateral extension, wherein the first width is between about 3 inches and about 6 inches; and wherein the second lateral extension defines a second width from the second side of the mattress body to an outer edge of the second lateral extension, wherein the second width is between about 3 inches and about 6 inches, since such a modification would involve a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, the motivation for doing so would be to allow the carriers of the mattress to be close thereto for proper leverage and to provide a width sufficient for comfortable gripping by human hands while also preventing the mattress from dragging on the ground if the frame portion were longer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Davis ‘493, Rodzewicz et al. ‘790, Hahn et al. ‘778, Purdy et al. ‘051, Purdy et al. ‘185, Galbraith ‘162, Galbraith ‘800, Rodzewicz et al. ‘097, Hahn et al. ‘690, Galbraith ‘680, Purdy et al. ‘381, Purdy et al. ‘371, Berman ‘919, Galbraith ‘883, Purdy et al. ‘621, Berman ‘777, 

Purdy et al. ‘126, Patrick et al. ‘580, Patrick et al. ‘836, Davis ‘114, Davis ‘977, Purdy et al. ‘950, Purdy et al. ‘781, Davis ‘511, Weedling et al. ‘299, Weedling et al. ‘758, Weedling et al. ‘029, Kazala et al. ‘630, Weedling et al. ‘738, Weedling et al. ‘785, Weedling et al. ‘976, Weedling et al. ‘016, Weedling et al. ‘230, Weedling et al. ‘229, Weedling et al. ‘273, Weedling et al. ‘168 and Davis ‘987.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access 






/ROBERT G SANTOS/Primary Examiner, Art Unit 3673